Each plaintiff was entitled to a jury fee and a trial fee. There were two jury trials, and the judgment in each case recites, accordingly, that it was committed to the jury. The agreement that the two cases should be tried together, related merely to the method of submitting the question of liability in each case to the jury. Otherwise the two litigations were independent, and on the issue of damages required separate trials.
The provision of § 2242 of the General Statutes which provides that "the prevailing party in any civil action . . . shall receive . . . for the trial of an issue of law or fact, fifteen dollars, but if more than one issue of fact shall be tried at one time, only one trial fee shall be allowed," does not apply. Here there are two prevailing parties having no privity of action.
   There is no error.